Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew H. Yuen on 02/08/2022.
Claims 3 and 13  has been amended as follows: 
3. (Currently Amended) A beam allocation method, comprising:
determining a first network device set, wherein the first network device set comprises to-be-scheduled first network devices:
allocating transceivers in a second network device to n first network devices in the first network device set, wherein n≥2;
sequentially allocating, when the second network device is in a single-user scenario, all transceivers in the second network device toa first network device in descending order of priorities of the n first network devices in the first network device set; 
sequentially determining, when the second network device is in a multi-user scenario, a quantity m of transceivers required by each first network device in descending order of priorities of the n first network devices in the first network device set, and allocating m transceivers to the first network device, wherein m≥1; and
respectively allocating n beams in different directions simultaneously generated by the transceivers to the n first network devices, wherein the n first network devices occupy different 

13. (Currently Amended) A beam allocation apparatus comprising:
a processor, configured to determine a first network device set, wherein the first network device set comprises to-be-scheduled first network devices;
wherein the processor is configured to:
allocate transceivers in a second network device to n first network devices in the first network device set, wherein n≥2;
respectively allocate n beams in different directions simultaneously generated by the transceivers to the n first network devices, wherein the n first network devices occupy different subbands in a frequency band corresponding to the beams, and wherein the n first network devices are staggered through frequency division;
sequentially allocate, when the second network device is in a single-user scenario, all transceivers in the second network device to a first network device in descending order of priorities of the n first network devices in the first network device set; and
sequentially determine, when the second network device is in a multi-user scenario, a quantity m of transceivers required by each first network device in descending order of priorities of the n first network devices in the first network device set, and allocate m transceivers to the first network device, wherein m≥1.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 3 and 13:
“
sequentially allocating, when the second network device is in a single-user scenario, all transceivers in the second network device to a first network device in descending order of priorities of the n first network devices in the first network device set; 
sequentially determining, when the second network device is in a multi-user scenario, a quantity m of transceivers required by each first network device in descending order of priorities of the n first network devices in the first network device set, and allocating m transceivers to the first network device, wherein m≥1; and
respectively allocating n beams in different directions simultaneously generated by the transceivers to the n first network devices, wherein the n first network devices occupy different subbands in a frequency band corresponding to the beams, and wherein the n first network devices are staggered through frequency division.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/             Examiner, Art Unit 2632